Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael C. Brandt (Reg. # 65,476) on 8/5/2022.
A terminal disclaimer filed on 8/5/2022 has been approved.

The application has been amended as follows: 

1.	(Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause:
receiving, through a user interface by a social media management system executing on one or more computing devices, a first user input that specifies a threshold level of uncertainty for at least one condition defined by a template for a recipe, wherein the recipe associates the at least one condition with an action specification for triggering at least one automated responsive action when the at least one condition is satisfied;
receiving, through the user interface by the social media management system, a second user input that activates the recipe;
responsive to receiving the second user input:[[,]] (a) retrieving, from a recipe object corresponding to the recipe, the at least one condition and the action specification to activate the recipe, and (b) activating the recipe, wherein activating the recipe causes the social media management system to monitor one or more social media channels for target content that satisfies the at least one condition defined by the recipe;
detecting, by the social media management system, that target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on at least one social media channel of the one or more social media channels; and
in response to detecting, by the social media management system, that the target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on the at least one social media channel of the one or more social media channels, triggering, by the social media management system, the at least one automated responsive action of the action specification defined by the recipe. 

2.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the recipe includes one or more variables, the instructions further causing: prompting a user to fill in, via a graphical user interface, values for the one or more variables. 

3.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 1, the instructions further causing: causing display of summaries, wherein different summaries correspond to different recipes of a set of recipes; wherein the set of recipes corresponds to a set of stored recipe objects

4.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes one or more positive conditions and one or more negative conditions; the instructions further causing: determining that the target content satisfies the at least one condition if and only if at least one positive condition of the one or more positive conditions is satisfied and all negative conditions of the one or more negative conditions are satisfied.

5.	(Original) The one or more non-transitory computer-readable media of Claim 4, wherein determining that the one or more negative conditions are satisfied includes determining that an occurrence of an event was not detected.

6.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a time-based condition that is effective only during a particular timeframe.

7.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a time-based condition that delays the responsive action after the target content has been detected for a defined timeframe.

8.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a consensus-based condition that is satisfied when a consensus of a plurality of posts on social media channels share a target characteristic or set of characteristics.

9.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a condition based on an outcome of a future event; wherein the condition is satisfied if the outcome of the future event is detected to have occurred within a threshold level of confidence based on the target content.

10.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a location-based condition that is satisfied when a source of the target content is within a threshold distance from a particular location.

11.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a content-based condition which is satisfied when the target content includes a list of words.

12.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a sentiment-based condition and an engagement-based condition that is satisfied when a social media post including the target content has a sentiment satisfying a first threshold value and an engagement satisfying a second threshold value.

13.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a condition that is satisfied when a predicted controversiality associated with the responsive action is less than a threshold value.

14.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a tag-based condition and a location-based condition that is satisfied when the target content includes a hashtag and a source of the target content is within a threshold distance of a particular location.

15.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a condition that is determined to be satisfied based on a presence or absence of at least one intervening reply to the target content that includes a particular characteristic.

16.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the at least one condition includes a condition based on a quantified risk factor associated with the responsive action; wherein the responsive action is triggered if the quantified risk is less than a threshold value.

17.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the target content includes a social media post from a flier during a flight; wherein the responsive action includes sending, by the social media management system, a notification to a flight attendant on the flight about the social media post.

18.	(Original) The one or more non-transitory computer-readable media of Claim 1, wherein the target content relates to an emergency event; wherein the responsive action includes sending, by the social media management system, broadcasting emergency information to users that are within a threshold distance of the emergency event.

19.	(Currently Amended) A system comprising: 
one or more hardware processors;
one or more non-transitory computer-readable media storing instructions which, when executed by the one or more hardware processors, cause:
receiving, through a user interface by a social media management system executing on one or more computing devices, a first user input that specifies a threshold level of uncertainty for at least one condition defined by a template for a recipe, wherein the recipe associates the at least one condition with an action specification for triggering at least one automated responsive action when the at least one condition is satisfied;
receiving, through the user interface by the social media management system, a second user input that activates the recipe;
responsive to receiving the second user input:[[,]] (a) retrieving, from a recipe object corresponding to the recipe, the at least one condition and the action specification to activate the recipe, and (b) activating the recipe, wherein activating the recipe causes the social media management system to monitor one or more social media channels for target content that satisfies the at least one condition defined by the recipe;
detecting, by the social media management system, that target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on at least one social media channel of the one or more social media channels; and
in response to detecting, by the social media management system, that the target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on the at least one social media channel of the one or more social media channels, triggering, by the social media management system, the at least one automated responsive action of the action specification defined by the recipe. 

20.	(Currently Amended) A method comprising:
receiving, through a user interface by a social media management system executing on one or more computing devices, a first user input that specifies a threshold level of uncertainty for at least one condition defined by a template for a recipe, wherein the recipe associates the at least one condition with an action specification for triggering at least one automated responsive action when the at least one condition is satisfied;
receiving, through the user interface by the social media management system, a second user input that activates the recipe;
responsive to receiving the second user input:[[,]] (a) retrieving, from a recipe object corresponding to the recipe, the at least one condition and the action specification to activate the recipe, and (b) activating the recipe, wherein activating the recipe causes the social media management system to monitor one or more social media channels for target content that satisfies the at least one condition defined by the recipe;
detecting, by the social media management system, that target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on at least one social media channel of the one or more social media channels; and
in response to detecting, by the social media management system, that the target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on the at least one social media channel of the one or more social media channels, triggering, by the social media management system, the at least one automated responsive action of the action specification defined by the recipe. 


Allowable Subject Matter
Claims 1-18, 19, 20 respectively are allowed and renumbered as claims 1-18, 19, 20 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in
combination does not teach the totality of the independent claims when read in light of the
specification.  In particular the prior arts of record does not teach “receiving, through a user interface by
a social media management system executing on one or more computing devices, a first user input that
specifies a threshold level of uncertainty for at least one condition defined by a template for a recipe,
wherein the recipe associates the at least one condition with an action specification for triggering at
least one automated responsive action when the at least one condition is satisfied; receiving, through
the user interface by the social media management system, a second user input that activates the
recipe; responsive to receiving the second user input, (a) retrieving, from a recipe object corresponding
to the  recipe, the at least one condition and the action specification to activate the recipe, and (b)
activating the recipe, wherein activating the recipe causes the social media management system to
monitor one or more social media channels for target content that satisfies the at least one condition
defined by the recipe; detecting, by the social media management system, that target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on at least one social media channel of the one or more social media channels; and in response to detecting, by the social media management system, that the target content satisfying, within the threshold level of uncertainty, the at least one condition defined by the recipe has been posted on the at least one social media channel of the one or more social media channels, triggering, by the social media management system, the at least one automated responsive action of the action specification defined by the recipe.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453